DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 11 recite the limitation "the metadata".  There is insufficient antecedent basis for this limitation in the claims, given there is no previous mention of metadata in preceding claims 5 and 9.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Carrier (US 2008/0013757).
In terms of independent claims 1 and 9, Carrier teaches a non-transitory computer-readable medium and a system storing instructions executable by at least one processor to facilitate an audio-file playback loop with a button according a method (one or more computer program products in which computer program instructions are stored on a computer readable medium for execution by a computer, see paragraph [0076]; A loop button (262) enables the user to specify that the sample is a loop sample, see paragraph [0031]; A loop button may be provided, for example as a toggle button, which turns looping on and off {i.e. button facilitating playback loop}. Loop playback is engaged when the loop out marker is set, causing playback to jump back to the Loop In Marker, see paragraph [0040]; The Loop button is switched on and playback of the audio loops until the Loop button is pressed to turn it off, see paragraph [0041]), the method comprising: 
- setting a playback loop start-point based on a first press or release of the button (A loop button (262) enables the user to specify that the sample is a loop sample, see 
- setting a playback loop end-point, associating the audio-file playback loop with an audio file, and entering into the playback loop based on a second press or release of the button (A loop button (262) enables the user to specify that the sample is a loop sample, see paragraph [0031]; A loop button may be provided, for example as a toggle button, which turns looping on and off. The Loop button is switched on and playback of the audio loops until the Loop button is pressed to turn it off {i.e. entering playback loop based on press or release of a button). Looping controls permit a user to insert a “Loop Out Marker” at the current play location in the audio file [Loop out marker represents the end-point of the playback loop]. It may be implemented such that loop playback is engaged when the loop out marker is set, causing playback to jump back to the Loop In Marker. As a default position, the loop out marker may be set to the end of the audio file, see paragraphs [0040] and [0041], and Fig.3); and 
- exiting the playback loop based on a third press or release of the button (A loop button may be provided, for example as a toggle button, which turns looping on and off. The Loop button is switched on and playback of the audio loops until the Loop button is 
In terms of independent claim 5, Carrier teaches a DJ media player (a DJ CD player, see paragraph [0044]; playback systems for disk jockeys, see paragraph [0018]) comprising:
- a display to show audio file playback information (audio playback system comprises a display, through which status information for the playback system can be communicated to the user, see paragraph [0018]; the display also may include beat-per-minute display and controls (316). This display shows the current playback beat per minute even if it is different from the original recorded beat-per-minute, see paragraph [0045]); 
- a button, wherein 
a first press or release of the button sets a playback loop start-point (A loop button (262) enables the user to specify that the sample is a loop sample, see paragraph [0031]; A loop button may be provided, for example as a toggle button, which turns looping on and off. The Loop button is switched on and playback of the audio loops until the Loop button is pressed to turn it off [i.e. setting playback loop based on press or release of a button]. Looping controls permit a user to insert a "Loop In Marker” at the current play location in the audio file. As a default position, the loop in marker may be set to the beginning of an audio file [Loop In marker represents start-point of the playback loop], see paragraphs [0040] and [0041], and Fig.3), 
a second press or release of the button sets a playback loop end-point, associates a playback loop with an audio file, and enters into the playback loop (A loop button (262) enables the user to specify that the sample is a loop sample, see paragraph [0031]; A loop button may be provided, for example as a toggle button, which turns looping on and off. The Loop button is switched on and playback of the audio loops until the Loop button is pressed to turn it off [i.e. entering playback loop based on press or release of a button}. Looping controls permit a user to insert a "Loop Out Marker" at the current play location in the audio file (Loop out marker represents the end-point of the playback loop]. It may be implemented such that loop playback is engaged when the loop out marker is set, causing playback to jump back to the Loop In Marker. As a default position, the loop out marker may be set to the end of the audio file, see paragraphs [0040] and [0041], and Fig.3), and 
a third press or release of the button exits the playback loop (A loop button may be provided, for example as a toggle button, which turns looping on and off. The Loop button is switched on and playback of the audio loops until the Loop button is pressed to turn it off {i.e. exiting playback loop upon pressing or releasing the loop button], see paragraphs [0040], [0041], and Fig.3).
As for claims 2, 6 and 10, Carrier teaches associating the audio-file playback loop with the audio file comprises adding metadata to the audio file (information such as a name of a song and an artist name (which may be taken from the ID3 tag of a file), or a file name of the audio file may be assigned to the audio file [i.e. adding metadata to the audio file], see paragraph [0038]).
As for claims 3, 7 and 11, Carrier teaches that the metadata associates the audio-file playback loop with a button (A loop button may be provided, for example as a toggle button, which turns looping on and off. The Loop button is switched on and playback of the audio loops until the Loop button is pressed to turn it off [i.e. audio file playback loop with a button], see paragraphs [0040] and [0041], and Fig.3; looping controls include a loop in button provided to permit a user to insert a “Loop In Marker" {i.e. loop start point] at the current play location in the audio file. Similarly, a loop out button may be provided to permit a user to insert a "Loop Out Marker" [i.e. loop end-point] at the current play location in the audio file (metadata associated with audio file playback comprises the loop start-point, loop end-point, see paragraph [0040]).
As for claims 4, 8 and 12, Carrier teaches reentering the playback loop based on a fourth press or release of the button and exiting the playback loop based on a fifth press or release of the button (A loop button may be provided, for example as a toggle button, which turns looping on and off. If looping is active, then the current play location will jump back to the loop in marker any time playback reaches the loop out marker, see paragraph [0040]; The Loop button is switched on and playback of the audio loops [i.e. reentering playback loop based on button press] until the Loop button is pressed to turn it off [i.e. exiting the playback loop based on button press], see paragraph [0041]).

At least independent claims 1, 5 and 9 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Kudo et al. (US 2010/0014399) (see Figures 2 and 3, and paragraphs [0100]-[0106], wherein the buttons for each claimed operation can be condensed into a single button, 412 not necessarily provided (paragraph [0104]) and 412 not necessarily provided (paragraph [0106]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent application publications to Dekett et al. (US 2016/0267805), Clements et al. (US 2015/0094833), Norberg et al. (US 2008/0205681), Nakaide et al. (US 2013/0110269) and Tanaka et al. (US 2021/10074249).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/5/2021